Title: From Thomas Jefferson to Benjamin Smith Barton, 27 December 1803
From: Jefferson, Thomas
To: Barton, Benjamin Smith


               
                  Dear Sir
                     
                  Washington Dec. 27. 03.
               
               Some propositions having been made to the public on the subject of a natural bed of Sulphur in Genesee, we wished to obtain information respecting it. Capt Williamson tells me you passed some time in examining it, and I am sure therefore you can give me better information respecting it than any other person, & on which I shall more rely. I pray you therefore to do it without delay, as we are pressed to conclude. the quality of the matter, the quantity existing, and the progress of the reproductive powers, & what kind of an operation suffices to give it due purity for common uses, are the most interesting objects of our enquiry. Accept my affectionate salutations & assurances of esteem & respect.
               
                  Th: Jefferson
               
            